         Case 1:17-cr-00548-PAC Document 73 Filed 12/11/18 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------x
 UNITED STATES OF AMERICA          :
                                   :
            -v-                    :                       No. 17 Cr. 548 (PAC)
                                   :
 JOSHUA ADAM SCHULTE,
            Defendant.             :
 ----------------------------------x


                                NOTICE OF APPEARANCE

       The undersigned attorney, a member in good standing of the bar of this court, hereby

appears as counsel for Defendant Joshua Adam Schulte in this case.


Dated: New York, New York
       December 11, 2018

                                                          Respectfully submitted,


                                                          /s/ Lauren M. Dolecki
                                                          Lauren M. Dolecki
                                                          Federal Defenders of New York, Inc.
                                                          52 Duane Street – 10th Floor
                                                          New York, New York 10007
                                                          Tel: (212) 417-8735
                                                          Fax: (212) 571-0392
                                                          Email: lauren_dolecki@fd.org

                                                          Attorney for Defendant Joshua
                                                          Adam Schulte
